DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2021 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on February 15, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Staircase Bridge Structures For Word Line Contacts In Three-Dimensional Memory".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 8, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0139978).	Claim 1, Kim discloses (see annotated Fig. 8 below) a three-dimensional (3D) memory device, comprising: 	a film stack (150/160, conductive layers/interlayer insulating layers, Para [0064]), comprising a plurality of conductive and dielectric layer pairs vertically stacked (pair of 150/160 pairs for example 151/161) on (150/160 on LR) a substrate (LR, lower region may have substrate, Para [0062]), wherein each conductive and dielectric layer pair (pairs of 150/160) comprises a dielectric layer and a conductive layer (each pair of 150/160 has corresponding conductive layer and interlayer insulating layer, Para [0064]); and 	a first staircase region (1st ), comprising: 	a first staircase structure (SP1, first step portion, Para [0077]) formed in the film stack (SP1 formed in 150/160); 	a second staircase structure (SP2, second step portion, Para [0077]) formed in the film stack (SP2 formed in 150/160), wherein the first and second staircase structures each extends laterally in a first direction (SP1 and SP2 extend laterally in Y-direction) and comprises the plurality of conductive and dielectric layer pairs (SP1 and SP2 comprise pairs of 150/160); and 	a staircase bridge (CP1, first connection portion, Para [0058]) connecting the first and second staircase structures (CP1 connects SP1 and SP2). 	

    PNG
    media_image1.png
    787
    876
    media_image1.png
    Greyscale
	Claim 2, Kim discloses (see annotated Fig. 8 above) the 3D memory device of claim 1, wherein the staircase bridge comprises the plurality of conductive and dielectric layer pairs (CP1 comprises pairs of 150/160).	Claim 3, Kim discloses (see annotated Fig. 8 above) the 3D memory device of claim 1, wherein the staircase bridge (CP1) is configured to electrically connect the conductive layer in each conductive and dielectric layer pair of the first staircase structure with the conductive layer in a corresponding conductive and dielectric layer pair of the second staircase structure (through each 150 in CP1, CP1 connects to 150/160 of SP1 to 150/160 of SP2).Claim 8, Kim discloses (see annotated Fig. 8 above) the 3D memory device of claim 1, wherein the first and second staircase structures are symmetric to each other along the first direction (Fig. 9 shoes SP1 and SP2 are symmetric along the Y-direction).	Claim 11, Kim discloses (see annotated Fig. 8 above) the 3D memory device of claim 1, wherein the first staircase region is in a center of a memory array of the 3D memory device (under broadest reasonable interpretation (BRI) portions of 1st are in a center portion of the device).	Claim 12, Kim discloses (see annotated Fig. 8 above) the 3D memory device of claim 11, further comprising: 	one or more bottom select gate (BSG) cuts (SLC, string selection cuts, Para [0056]) dividing the memory array into two or more sub-blocks (SLC divides the memory array into at least two blocks), each sub-block comprising a sub-BSG (lowest 150 that SLC penetrates may be considered the sub-BSG).	Claim 14, Kim discloses (see annotated Fig. 8 below) the 3D memory device of claim 1, further comprising: 	a second staircase region (2nd), comprising: 	a third staircase structure (SP3) and a fourth staircase structure (SP4) formed in the film stack (SP3 and SP4 formed in 150/160), wherein the third and fourth staircase structures extend laterally in the first direction (SP3 and SP4 extend in Y-direction); and 	a second staircase bridge (CP2, second connection portion, Para [0058]) connecting the third and the fourth staircase structures (CP2 connects SP3 and SP4), wherein the first and the second staircase bridges are on opposite sides of the first and second staircase regions, respectively (CP1 and CP2 are on opposite sides of 1st and 2nd).	 

    PNG
    media_image1.png
    787
    876
    media_image1.png
    Greyscale

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 2018/0350825).
	Claim 1, Ogawa discloses (Figs. 12A-14) a three-dimensional (3D) memory device, comprising: 	a film stack (32/46, alternating stack, Para [0079]), comprising a plurality of conductive (46, electrically conductive layers, Para [0133]) and dielectric layer (32, insulating layers, Para [0068]) pairs vertically stacked (pairs of 32/46 vertically stacked on 8) on a substrate (8, semiconductor substrate, Para [0062]), wherein each conductive and dielectric layer pair comprises a dielectric layer and a conductive layer (32/46 comprise conductive layer 46 and insulating layer 32, Para [0068] – [0069]. s1” comprising: 	a first staircase structure formed in the film stack (Fig. 12A, left staircase in stack 32/46, hereinafter “1st”); 	a second staircase structure (Fig. 12A, right staircase in stack 32/46, hereinafter “2nd”) formed in the film stack, wherein the first and second staircase structures each extends laterally in a first direction and comprises the plurality of conductive and dielectric layer pairs (1st and 2nd extend in lateral direction in Fig. 12A); and 	a staircase bridge (Fig. 12B-12C, 600, connection regions, Para [0074]) connecting the first and second staircase structures (Fig. 12B connects left 100 and right 100 which correspond to 1st and 2nd).	Claim 2, Ogawa discloses (Figs. 1-14) the 3D memory device of claim 1, wherein the staircase bridge (600, connection region, Para [0079]) comprises the plurality of conductive and dielectric layer pairs (Fig. 12B shows 600 has pair of 32/46).	Claim 3, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 2, wherein the staircase bridge is configured to electrically connect the conductive layer in each conductive and dielectric layer pair of the first staircase structure with the conductive layer in a corresponding conductive and dielectric layer pair of the second staircase structure (as seen in Figs. 12A-12B, 600 provides connection between 1st and 2nd regions, Para [0079] – [0084]).	Claim 4, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 1, wherein the staircase bridge extends laterally in the first direction (Fig. 12C, 600 extends laterally same lateral direction as 1st and 2nd) and comprises a width smaller than a width of the first and second staircase structures (vertical width of 76 in 600 is less than vertical width of left and right 100 in Fig. 12C).	Claim 5, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 1, wherein the staircase 600 extends in vertical direction perpendicular to lateral direction), and comprises a first surface longer than a second surface opposite the first surface (lateral surface of bottom side of 600 in Fig. 12C is longer than right side surface of 600).	Claim 6, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 1, further comprising: 	a plurality of memory strings (Fig. 12A, 58, memory opening fill structure, Para [0108]) vertically penetrating through the film stack (58 vertically penetrates 32/46), the plurality of memory strings each comprising (58 comprises 55, details shown in Fig. 7J, Para [0108]): 	a core filling film (Fig. 7J, 62, dielectric core, Para [0106]); 	a channel layer (Fig. 7J, 60, vertical semiconductor channel, Para [0108]) surrounding the core filling film (60 surrounds 62) ; and 	a memory film (Fig. 7J, 50, memory film, Para [0108]) surrounding the channel layer (50 surrounds 60).	Claim 7, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 6, wherein the plurality of memory strings are distributed on opposite sides of the first staircase region (Fig. 12A, 58s are distributed on opposite sides of 1st).	Claim 8, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 1, wherein the first and second staircase structures are symmetric to each other along the first direction (Fig. 12A, 1st and 2nd are symmetric to each other along lateral direction).	Claim 9, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 1, further comprising: 	a plurality of contact structures (Fig. 12A, 86, word line contact via structures, Para [0133]), electrically connected with the conductive layers of the first and second staircase structures (86 connected to 46s on 1st and 2nd, Para [0133]).	Claim 10, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 9, wherein 86 formed on 1st) ; and 	a second subset of the plurality of contact structures is formed on the conductive layers of the second staircase structure (Fig. 12A, right subset of 86 formed on 2nd), wherein the second subset of the plurality of contact structures is different from the first subset of the plurality of contact structures (left and right subsets of 86 are not the same structure).	Claim 11, Ogawa discloses (Figs. 12A-14) the 3D memory device of claim 1, wherein the first staircase region is in a center of a memory array of the 3D memory device (under broadest reasonable interpretation (BRI) portions of 1st can be considered in center region of Fig. 12A).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US 2019/0139978) in view of Nam (US 2012/0224426).
Claim 12, Kim discloses the 3D memory device of claim 11.	Kim does not explicitly disclose one or more bottom select gate (BSG) cuts dividing the memory array into two or more sub-blocks, each sub-block comprising a sub-BSG.	However, Nam discloses (Fig. 4) one or more bottom select gate (BSG) cuts (WL Cut, word line cuts, Para [0085]) dividing a memory array into two or more sub-blocks (WL Cut divides the memory array into two sub-blocks as shown in Fig. 4), each sub-block comprising a sub-BSG (each of the two sub-GSL, Para [0085]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the merged wordline structure of Nam as it can minimize electrical property differences during sensing operations (Para [0084] , [0110]).	Claim 13, Kim in view of Nam discloses the 3D memory device of claim 12.	Nam discloses (Figs. 3-6) wherein the one or more BSG cuts (WL Cut) penetrate vertically through one or more of the conductive and dielectric layer pairs at a bottom portion of the film stack (Fig. 6, WL Cut penetrates through film stack of electrodes SSL/WL/GSL and insulation materials 114 which corresponds to 150/160 of Kim, Para [0092]).	Claims 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2018/0350825) in view of Nam (US 2012/0224426).
	Claim 12, Ogawa discloses the 3D memory device of claim 11.	Ogawa does not explicitly disclose one or more bottom select gate (BSG) cuts dividing the memory array into two or more sub-blocks, each sub-block comprising a sub-BSG.	However, Nam discloses (Fig. 4) one or more bottom select gate (BSG) cuts (WL Cut, word line cuts, Para [0085]) dividing a memory array into two or more sub-blocks (WL Cut divides the memory array into two sub-blocks as shown in Fig. 4), each sub-block comprising a sub-BSG (each of the two sub-blocks comprises ground selection line GSL, Para [0085]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the merged wordline structure of Nam as it can minimize electrical property differences during sensing operations (Para [0084] , [0110]).	Claim 13, Ogawa in view of Nam discloses the 3D memory device of claim 12.	Nam discloses (Figs. 3-6) wherein the one or more BSG cuts (WL Cut) penetrate vertically through one or more of the conductive and dielectric layer pairs at a bottom portion of the film stack WL Cut penetrates through film stack of electrodes SSL/WL/GSL and insulation materials 114 which corresponds to 32/46 of Ogawa, Para [0092]).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lee (US Pat. No. 8,748,970) discloses (Fig. 1) a staircase structure with two block P1 and P2 with staircases and a connection region C in between.	Lee (US 2017/0256551) discloses (Fig. 1D) staircase structures 114 facing one another in a stadium structure with a middle bridge section 112 in between.	Chang (US 2018/0286743) discloses (Fig. 7) a stadium staircase structure 30 with a lower electrode bridge.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819